UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 25, 2008 HORIZON FINANCIAL CORP. (Exact name of registrant as specified in its charter) Washington 0-27062 91-1695422 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1500 Cornwall Avenue, Bellingham, Washington 98225 (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code):(360) 733-3050 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. G Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) G Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) G Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) G Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Base Salaries of Executive Officers On March 25, 2008, Horizon Financial Corp. (“Horizon”), in accordance with the recommendations made by the Retirement and Compensation Committee to the Board of Directors, increased the salaries of the following executive officers effective April 1, 2008, as follows: Name and Title 2007 Annual Base Salary 2008 Annual Base Salary Steven L. Hoekstra Executive Vice President and Chief Credit Officer of Horizon Bank* $147,000 $156,000 Dennis C. Joines President, Chief Operating Officer and Director of the Horizon Bank; Executive Vice President and Director of Horizon 190,020 198,000 *Horizon Bank is the wholly-owned subsidiary of Horizon. On March 25, 2008, Horizon and Horizon Bank entered into a transition agreement with V. Lawrence Evans, Horizon’s Chairman. Mr. Evans has announced he intends to retire from active employment with Horizon on May 31, 2008.The material terms of this agreement are summarized in Item 5.02(c) to this Form 8-K and a copy of the agreement is attached hereto as Exhibit 10.13 and incorporated herein by reference. Directors’ Compensation On March 25, 2008, the Board of Directors of Horizon also approved an increase in the following fees paid to directors: Meetings Per Year Fiscal 2009 Fee Paid Per Meeting Per Meeting Increase Annual Increase Fiscal 2008 Fee Paid Per Meeting Per Meeting 8 per year $ 1,000 $ 100 $ 800 $ 900 Executive Committee 12 per year 750 150 1,800 600 Audit Committee 5 per year 1,000 500 2,500 500 Retirement and Compensation Committee 3 per year 600 100 300 500 Investment Committee 12 per year (1) 500 2,000(1) 500 (1)The number of meetings increased from eight to 12 resulting in an annual increase of 2 The fees paid to the Chairman of the Executive Committee received an increase from $600 per meeting to $850 per meeting, or an annual increase of $3,000 per year because there are 12 regularly scheduled meetings of the Executive Committee.The fees paid to the Chairman of the Audit Committee received an increase from $500 per meeting to $1,100 per meeting, or an annual increase of $3,000 per year because there are five regularly scheduled meetings of the Audit Committee.The fees paid to the Chairman of the Retirement and Compensation Committee received an increase from $500 per meeting to $700 per meeting, or an annual increase of $600 per year because there are three regularly scheduled meetings of the Executive Committee.The fees paid to the Chairman of the Investment Committee increased from $500 per meeting to $600 per meeting.In addition, the number of Investment Committee meetings increased from eight to 12, resulting in an annual increase of $3,200. The retainer fees andfees paid to directors for attendance at special meetings of the Board of Directors did not change from the prior fiscal year. Item 5.02 Departure of Directors or Principal Officer; Election of Directors; Appointment of Principal Officers (b) Departure of Principal Officer On March 25, 2008, Horizon entered into a transition agreement with V. Lawrence Evans, Horizon’s Chairman. Mr. Evans has announced he intends to retire from active employment with Horizon on May 31, The transition agreement identifies Mr.
